Case 1:18-cv-00154-LO-|\/|SN Document 25-1 Filed 10/05/18 Page 1 of 15 Page|D# 116

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF VIRGINIA
ALEXANDRIA DlViSION

CAROLYN DYKES, individually and on
behalf of all others similarly situated,

Piaintiff,
Case No. l :l B-cv-00154-LO-MSN
v.

GATESTONE & CO. lNTER_NATIONAL INC,

De fendant.
/

CL-ASS ACTION SETTLEM§NT AGREEMENT

This Class Action Settlement Agreement (hereinaf`ter referred to as the
“Agreement”), d.':tted§‘;£\t’_,ma lQ_F/.CZ\ , 2018, is entered into between Carolyn Dykes
(hereinafter referred to as “Plaintiff" or "`Class Representative”), individually and on
behalf of the “Class Members" (as defined below), and defendant, Gatestone & Co.
lnternational Inc. (hereinafter referred to as “‘Gatestone”). This Agreernent is intended by
Gatestone and Plaintii`f, on behalf of herself and the Class Members (hereinafter
collectively referred to as the “Parties"), to l`ully, finally, and forever resolve, discharge,
and settle the “Re]eased Claims" (as defined below) in favor of the "Released Parties” (as
defined below), upon and subject to the terms and conditions contained herein.

MMF;T_H¢

WHEREAS, on February 12. 2018, Plaintit`f filed a class action complaint in the

Eastern District of Virginia (hereinafter referred to as the "Lawsuit”), asserting claims

against Gatestone under the Fair Debt Collection Practices Act, 15 U.S.C. § 1692, et seq.

Case 1:18-cv-00154-LO-|\/|SN Document 25-1 Filed 10/05/18 Page 2 of 15_Page|D# 117

(hereinai°ter referred to as the “FDCPA”) relating to a collection letter Gatestone mailed
to Plaintif`t`;

WI-IEREAS, the Parties desire and intend to settle and resolve all claims asserted
in the Lawsuit;

WHEREAS, the Parties wish to avoid the expense and uncertainty of litigation;

WHEREAS, the Parties believe that settlement by way of this Agreement is in
their best interest;

WHEREAS, counsel for the Class Members has conducted an evaluation of the
claims to determine how best to serve the interests of the Class Members;

WHEREAS, counsel for the Class Members believe in view of the costs, risks,
and delays of continued litigation and appeals balanced against the benefits of settlement
to the Class Members, that the class settlement as provided in this Agreement is in the
best interest of the Class Members and is a fair, reasonable, and adequate resolution of
the Lawsuit;

WHEREAS, prior to entering into this Agreement. counsel for the Parties engaged
in extensive arms-length negotiations and discovery;

WHEREAS, the Parties desire and intend to seek Court approval of the settlement
of the Lawsuit as set forth in this Agreement and, upon court approval, to seek a Final
Order and ludgrnent from the Court, as set forth herein;

WHEREAS, the Parties and their counsel agree to recommend approval of this

Agreement to the Court and to any regulatory authority responding to the proposed

Case 1:18-cv-00154-LO-|\/|SN Document 25-1 Filed 10/05/18 Page 3 of 15 Page|D# 118

settlement per the Class Action Fairness Act ot` 2005 (hereinat`ter referred to as “CAFA”),
Pub. L. No. 109-2, 119 Stat. 4;

WHEREAS, the Parties agree to undertake all steps necessary to effectuate the
terms and purposes of this Agreeinent, to secure the Court’s approval of same, and to
oppose improper objections to the proposed settlement, including improper objections by
any regulatory authority after the CAFA notices are issued._ and to oppose any appeals
from any orders of` final approval

Wl-IEREFORE, in consideration of the promises, representations and Warranties
set forth, the Parties stipulate and agree:

l. DEFlNITIONS m The following definitions shall apply to this Agreement:

A. "'Effective Date” shall mean the first date after “'Final .ludgment Day" {as
defined below) and after Gatestone fulfills its obligations required under 11 21 of this
Agreernent.

B. “ inal Judgment Day” shall mean the day upon which the Pinal Order and
Jadgment becomes “Final." 'l`he Final Order and Judgment shall become “Final” upon
the expiration of any available appeal period following entry of the Final Order and
ludgment. If any appeal from the Final Order and ludgment is filed, then Final Judgment
Day shall he the first date after the conclusion of all appeals, so long as the Final Order
and Judgment is not reversed or vacated

C. "'Class I’vlembers” shall mean all consumers residing in the Cornrnonwealth

of Virginia to Whom Gatestone & Co. lnternational lnc. mailed a letter in the form

Case 1:18-cv-00154-LO-|\/|SN Document 25-1 Filed 10/05/18 Page 4 of 15 Page|D# 119

attached to the Cornplaint as E,xhibit A, from February lZ, 2017 to August 30, 2018.
Gatestone represents that there are approximately 212 Class i\/lembers.

D. “Released Clairns” shall mean any and all claims, causes of action suits,
obligations debts, demands, agreements promises liabilities, damages, losses,
controversies, costs, expenses, and attorneys‘ fees ot` any nature whatsoever, whether
based on any federal law (including the FDCPA), state law1 common law, territorial law,
or foreign law right of action or of any other type or form (whether in contract, tort, or
otherwise, including statutory, common law, property, and equitable claims), which
Plaintiff or any Class Member has arising out oi"_, based upon, or in any way relating to
the class claims asserted in the Lawsuit, limited to:

i. Claiins arising out of any ol` the facts, events, occurrences acts or
omissions complained of in the Lawsuit or other related matters that were or could have
been brought against the “Released Parties" (as defined below), relating to the letters at
issue in the Lawsuit;

ii. Claims arising out of the prosecution or defense of the Lawsuit,
including, but not limited to, claims related to the execution ot` this Agreement, such as
claims of fraud in the inducement, negligent mlsrepresentalien5 or i`raud, except that
nothing herein releases any claim arising out ot`the violation or breach of this Agreement;
and

iii. Claims arising out of or related to the notice of this settlement

iv. Released C]aims shall not include any claims the class members may

have under the Telephone Consumer Protection Act, 47 U.S.C. § 227, er seq.

Case 1:18-cv-00154-LO-|\/|SN Document 25-1 Filed 10/05/18 Page 5 of 15 Page|D# 120

Furthermore, nothing contained herein shall impair or limit any right or cause of action
by the class members to dispute the underlying debt or amount allegedly owed to
Gatestone & Co. lnternational lnc. or its clients.

E. “Unknown Clairns” shall mean any and ali claims Plaintiff or any Ciass
Member does not know or even suspect to exist against any of the Released Parties, as
defined below, which, if known, might have affected his or her decision regarding the
settlement of the Lawsuit. Plaintift` further acknowledges and the Class Members shall
be deemed to acknowledge that they may hereafter discover facts in addition to or
different from those they now know or believe to be true concerning the subject matter of
this release, but nevertheless fully, tinaily, and forever settle and release any and all
Released Claims, known or unknown, suspected or unsuspected, contingent or non-
contingent, which now exist, may hereafter exist. or heretofore have existed based upon
actions or conduct occurring on or before the date of this Agreement, Without regard to
subsequent discovery or existence of such different or additional facts concerning each of
the Reieased Parties.

F. “Released Par-ties" shall mean Gatestone & Co. lnternational Inc. and each
of its past, present, and future directors, ofticers, employees partners, principals agents,
underwriters, insurers, co-insurers, re-insurers, shareholders attorneys, and any related or
affi}iated company, including any parent, subsidiary, predecessor, or successor company,
and all assigns, licensees divisions, clients, joint ventures and any entities directly or

indirectly involved in the Lawsuit, and all of their subsidiary entities, and any other

related entity.

Case 1:18-cv-00154-LO-|\/|SN Document 25-1 Filed 10/05/18 Page 6 of 15 Page|D# 121

2. CLASS CERTIF]CATION - Concurrent With seeking preliminary approval of the
settlement, counsel for the Parties shall jointly seek certification under Fed. R. Civ. P.
23(b)(3) of the Class as defined in il l.C. above

3. CLASS REPRESENTATIVE AND CLASS COUNSEL APPOINTMENT f For
settlement purposes, and subject to Court approval, Plaintifi` is appointed as the Class
Representative for the Class Mcmbers. Attorney Thomas R. Breeden of THOMAS R.
BREEDEN, P.C. and attorney Brian L. Bromberg of BaoMBERG law OPFrCE_, P.C., are
appointed as counsel for the Class Mernbers (hereinaiier referred to as “Class Counsel”).
4. ORDER OF PRELIMINARY APPROVAL m Within 14 days after this Agreement
is fully-executed counsel for the Parties shall jointly request that the Court enter an
Order of Preliminary Approval of Class Action Settlement in substantially the form

attached as Exhibit A.

 

5. FINAL ORDER AND JUDGM}£NT lt` the Courl preliminarin approves the
settlement, and all other conditions precedent to the settlement are satisfied, counsel for
the Parties shall jointly request the Court enter a Final Order and iudgment in
substantially the form attached as Exbibit B.

6. Upon entry of the Final Order and Judgment, the Parties expressly waive any and
all rights to appeal any orders issued by the Court in connection with the Lawsuit.

7. Plaintiff and Ciass Counsel agree that the execution of this Agreement, or any
related documents, and any other act taken or court paper filed in furtherance of this
Agreernent shall not be used to urge that a ‘*litigation class" pursuant to Fed. R. Civ. P. 23

is appropriate in the event this settlement is not approved Gatestone retains any and all

Case 1:18-cv-00154-LO-|\/|SN Document 25-1 Filed 10/05/18 Page 7 of 15 Page|D# 122

rights to object to the maintenance of this action. or any other action, as a class action and
to contest this action, or any other action, on any other grounds

S. ADMINlSTRATlON AND NOTIPICAT{ON PROCESS - Gatestone shall fund
fully the administration of the settlement and class notice. it` necessary Gatestone is
expressly granted the right, if it so choses, to be responsible for administering the class
settlement. The class action administrator shall be First Class, Inc., or another qualified
administrator if First Class, Inc. is unable or unwilling to serve

9. Gatestone, or the class action administrator shali, as expeditiously as possible, but
not to exceed 30 days from the Court’s entry ot` the Order of Preliminary Approval of
Class Action Settlement, provide notice ot` the settlement to the Class Metnbers as
follows:

A. Written Notice - The class action administrator shall send to each Ciass
Mernber via first class U.S. mail a written notice of the proposed class action settlement
in substantially the form attached hereto as Exhibit C (to be approved by the Court).

B. Address Uodatingfl\/lail Returns - Bel`ore sending the written notice, the
Gatestone or the class action administrator shall confirm and. if necessary, update the
addresses for the Class l\/lembers through the standard methodology used to update
addresses Gatestone’s obligation to provide notice ot` the proposed settlement will be
considered fulfilled upon the mailing of the written notices by Gatestone or the class
action administrator, regardless of whether any notice is returned as undelivered or for

any other reason, except Gatestone or the class action administrator vvill forward any

Case 1:18-cv-00154-LO-|\/|SN Document 25-1 Filed 10/05/18 Page 8 of 15 Page|D# 123

notices that are returned With a forwarding address and shall update the Class Member
address list with all forwarding addresses

10. REOUESTS FOR EXCLUSION AND OBJECTIONS - Class Counsel and
counsel for Gatestone shall jointly administer, or oversee the administration of, and the
receipt of any and all requests for exclusion and objections from the Class Members.

ll. Any Class l`vleinber who desires to be excluded from the class must send a written
request for exclusion to the class administrator with a postmark date no later than 60 days
after the Court’s Order of Preliminary Approval of Class Action Settlement. Gatestone
or the class administrator shall provide a list of the names of each Class Member who
submitted a timely exclusion to counsel for Gatestone and Class Counsel alter the
deadline passes A copy of this list will be filed with the Court, along with the Parties’
Motion for Final Approval of Class Aetion Settlement.

12. in the written request for exclusion, the Class Mernber must set forth the name and
number of this case, his or her full name_, address, telephone number and entail address (if
availab]e), along with a statement that he or she wishes to be excluded

13. Any Class Mernber who submits a valid and timely request for exclusion shall not
be bound by the terms of this Agreernent.

14. When responding to any inquiry from a Class Member, Class Representative and
Class Counsel will confirm they believe the settlement is t`air and reasonable

15. Any Class b/lember who intends to object to the fairness of this settlement must
tile a written objection with the Court within 60 days from the Court’s entry of the Order

of Preliminary Approval of Class Action Settlement. Further, any such Class Metnber

Case 1:18-cv-00154-LO-|\/|SN Document 25-1 Filed 10/05/18 Page 9 of 15 Page|D# 124

must, within the same time period, provide a copy of the written objection to Class
Counsel and counsel for Gatestone. in the written objection the Class Member must
state: the name and number of this case, his or her full name, address, telephone number
and entail address (if available); the reasons for his or her objection; and, whether he or
she intends to appear at the fairness hearing on his or her own behalf or through counsel
16. Any Class Mernber who does not tile a valid and timely objection to the settlement
shall be barred from seeking review of the settlement by appeal or otherwise

l'/‘. Subject to the Court’s calendar and approval, a fairness hearing will be conducted
regarding the settlement within 125 days from the Court’s entry ot` the Order of
Preliminary Approval of Class Action Settlement.

18. ENTRY OF APPEARANCE ~»~ Pursuant to Rule 23(c)(2)(B)(iv) of the Federal
Rules of Civil Procedure, the Class Mernbers shall he notified that they may enter an
appearance through an attorney at their own expense if the member so desires.

19. RELEASES w As of the El`t`ectlve Date, Plaintit`t` and the Class Members fully,
finally, and forever scttle, release, and discharge the Released Parties from the Released
Ciaims, and are forever barred from asserting any of the Released Claims in any court or
forum whatsoever against the Released Parties.

20. The provisions oi` any statc, l`ecleral, municipa], local, or territorial law or statute
providing in substance that releases shall not extend to claims, demands, injuries, or
damages that are unknown or unsuspected to exist at the time a settlement agreement is
executed and approved by a court are hereby expressly, knowingly, and voluntarily

waived by the Parties and the Class Members.

Case 1:18-cV-00154-LO-I\/|SN Document 25-1 Filed 10/05/18 Page 10 of 15 Page|D# 125

2l. SETTLEMENT CONSIDERA'I`[ON ~ ln consideration t`or the foregoing releascs,
the Parties agree to the following:

A. Class Representative lncentive Pavrnent and Settlement - In recognition of
Plaintift"s services as the Class Representative and for Plaintii`l"s individual settlement,
including her individual FDCPA claim, within 30 days alter Final Judgment Day,
Gatestone shall pay Plaintiff $4,000.

B. Settlement Payment - Gatestone shall establish a $37,100 class settlement
fund (hereinatter referred to as the ‘*Class Settlement Fund"') to pay timely claims
Within 30 business days after Final .ludgment Day, Gatestone or the class action
administrator shall send via U.S. mail a $175 settlement check to each Class Member (1)
who does not exclude himself or herself from the class and (2) whose class notice is not
returned undeliverable without a forwarding address {lt` a Class Member"s class notice is
returned undeliverable and without a forwarding address the Class Meinber will not
receive a settlement check. Instead, the Class Mem’oer’s settlement proceeds will revert
back to the Settlement Fund.) Gatestone"s obligations per this paragraph will be
considered fulfilled upon the mailing of the settlement checks, regardless of whether any
settlement check is received, returned, or cashed, except that Gatestone or the class action
administrator will be obligated to take reasonable steps to forward all settlement checks
returned with a forwarding address to such forwarding addresses Each settlement check
will be negotiable for a minimum of 60 days after it is mailed Any portion of the Class
Settlement Fund that is not distributed in $1?5 checks to the Ciass will be distributed as

part of the cy pres award to the cy pres recipient{s), as described below.

10

Case 1:18-cV-00154-LO-I\/|SN Document 25-1 Filed 10/05/18 Page 11 of 15 Page|D# 126

C. Cy Pres Award - Funds from any returned or un»cashed settlement checks
shall be paid to one or more mutually agreed upon cy pres recipient(s) subject to the
Court’s approval. The parties will propose the cy pres award go to the Northern Virginia
Pro Bono Law Center. The cy pres award shall be made no later than 120 days after
Final J udgment Day.

D. Notice and Distribution Exnense s Gatestone shall be responsible for all
costs and expenses of sending notice and distributing checks to the Class Members and
the cost of administration
22. COVENAN'I` NOT 'l`O SUE _ Plaintiff agrees and covenants, and each Class
Member will be deemed to have agreed and covenanted, not to sue any Released Party
with respect to any of the Released Claims. and agree to be forever barred from doing so,
in any court of law or equity, or anyr other forum.

23. TERMINATION - After completing a good-faith negotiation, Plaintiff and
Gatestone shall each have the right to terminate this Agreernent by providing written
notice to the other within 7 days of:

A. The Court‘s refusal to enter an Order of Preliminary Approval of Class
Action Settlement in substantially the form attached as Exhibit A',

B. 'l`he Cout't’s refusal to approve the Settlement following notice to the Class
l\/lernbers and the fairness hearing; or

C. 'l`he Court’s refusal to enter a Final Order and .ludgment in substantially the

form attached as Exhibit B.

ll

Case 1:18-cV-00154-LO-I\/|SN Document 25-1 Filed 10/05/18 Page 12 of 15 Page|D# 127

24. lf either Plaintiff or Gatestone terminates this Agreement as provided herein, the
Agreement shall be of no force or effect and the Parties` rights and defenses shall be
restored, without prejudice, to their respective positions as if this Agreement had never
been executed

25. ATTORNEYS’ FEBS. COS'I`S, AND EXPENSES ~ Gatestone agrees Plaintiff is
the prevailing party under l5 U.S.C. § 16921<, and to pay reasonable attorneys’ fees and
costs The Parties and their respective counsel agree that they will negotiate in good faith
in an attempt to reach an agreement regarding C|ass Counsel‘s attorneys’ fees, costs, and
expenses, to be submitted for Court approval Pursuant to Rule 54(d)(2), Class Counsel
will tile a motion for approval of reasonable attomeys’ fees, costs, and expenses for time
spent and costs and expenses incurred, provided, however, notwithstanding anything to
the contrary contained herein, Plaintiff and her counsel agree that they will not request
attomey’s fees that exceed $25,000 and Gatestone agrees that it will not object to any
such request that does not exceed $25,09(}. The award of fees, costs, and expenses to
Class Counsel shall be in addition and shall not in any way reduce the settlement amounts
to be provided to the Class l\/lembers.

26. Gatestone or its insurers shall pay the attorneys’ i`ees, costs, and expenses awarded
by the Court within 30 days after the Court"s order related to such fees, costs, and
expenses becomes final (non-appealable). Upon payment of all approved attorneys’ fees,
costs, and expenses to Class Counsel, Gatestone shall have no further obligation with
respect to Class Counsel`s t`ees._ costs. and expenses or the l"ees, costs. or expenses of any

other attorney on behalf of Plaintift`or any Class Member.

12

Case 1:18-cV-00154-LO-I\/|SN Document 25-1 Filed 10/05/18 Page 13 of 15 Page|D# 128

27. The Parties and their counsel represent and agree this settlement and the
consideration to be provided to the Class Mernbers is not contingent on the amount of
attorneys’ fees, expensesq and costs to be awarded in this matter. The amount of
attorneys fees, expensesq and costs are to be considered by the Court separately from the
Court’s consideration of the fairness, reasonableness, and adequacy of the settlement, and
any order cr proceedings relating to the fee, cost. and expense application, or any appeal
from any order relating thereto1 or reversal or modification thereof, shall not operate to
terminate or cancel this Agreement, or ai`t`ect or delay the finality of the Final Approvai
Order approving this Agreement and the settlement ct`the Lawsuit.

28. PUBLICITY - Neither Ptaintift`, ncr Ciass Counsel, will transmit a press release or
initiate contact with members ot` the press (including television, radio, newspaper)
concerning the settlement ot` or issues involved in this Lawsuit.

29. MISCELLANEOUS PROVIS]ONS - Any exhibits to this Agreement are an
integral part of the settlement and are expressly incorporated herein as part of this
Agreement.

30. This Agreernent is for settlement purposes only. The Parties acknowledge that
this Agreement is not an admission oi`wrongdoing, negligence or liability by Gatestone.
This Agreement shall not be offered or be admissible against Gatestone, or cited or
referred to in any action or proceeding._ except in an action or proceeding brought to

enforce its terms.

13

Case 1:18-cV-00154-LO-I\/|SN Document 25-1 Filed 10/05/18 Page 14 of 15 Page|D# 129

31. No representations warranties, or inducements have been made to any of the
Parties, other than those representations5 warranties and covenants contained in this
Agreement.

32. This Agreement contains the entire agreement between the Parties and supersedes
any and all other agreements between the Parties, including any and all other mediation
and settlement agreementsl The terms of this Agreement are contractual.

33. 'I`his Agreernent shall be interpreted in accordance with Virginia law.

34. Any dispute, challengeg or question relating to this Agreement shall be heard only
by this Court.

35. The Parties shall request the Courl retain continuing and exclusive jurisdiction
over the Parties to this Agreement, including the Plaintitl` and all Class Members, and
over the administration and enforcement of this Agreement.

36. This Agreement shall be binding upon and inure to the benefit of the Parties and
their representatives, heirs, successors and assigns

37. ln the event that any of the provisions of this Agreement are held invalid or
unenforceable for any reason, such invalidity or unenforceability shall not affect other ‘
provisions of this Agreement if Gatestone and Plaintiff mutualiy elect to proceed as if the
invalid or unenforceable provision had never been included in the Agreernent.

38. This Agreement shall be deemed to have been drafted jointly by the Parties and, in
construing and interpreting this Agreement, no provision of this Agreernent shall be
construed or interpreted against any party because such provisionq or this Agreement as a

Whoie, was purportedly prepared or requested by such party.

14

 

  
 

Case 1:18-cV-00154-LO-I\/|SN Document 25-1 Filed 10/05/18 Page 15 of 15 Page|D# 130

" 39_' This Agrcetnent may be signed in counterparts Th€ 'S€Parale aigua“”e pages

', j executed by the Parties and their counsel maybe combined to create -a document binding

' april-all DF Lh€ PHl‘tiE-‘S and together shall constitute one and the same instrument

IN WI'I`NESS WHER.EOF, the Parties and their duly authorized attorneys have

caused this -Ag,re'ement to be executed this 2 ld'dny lof`§£@lmb_t,_/ 2018.

/W

Carolyn Dvl§ l§js, Plaintif`f'

"l`hotnas R. Breeden Esq
(VSB No. 33410)
trbf"zltbreedenlaw. corn

:.Tt_-toMas` R_. Bnaaoau, P.C.
IOBZS-Lomoncl Drive

- ‘Manassas, Virginia 2.0109
Te_l_e_phone: (?03) 361*9?.7?
Facs`imile: (703) 257-2259

 

_Brian L. Br-omberg, _Esc;
" (_Arimirrcd Pro an P'ice)
brian@bromberglatvoflice. com
" Baoivinaso L.=.w `Or_Fice, P. C.
40 Exchange Place, Suite 2010
New York, NY 10005

Telephone: (312) 243*790-6

Facs'imile: (212) 248-?908
Admitted Pro l'l-ec Vice

2074 Park St_reet, 2nd Floor

_- __Harfford. CT 06106

y z ` Teleph'one: (860) 233~0338
j_;_:-__j;iE'acs'imile: (86[})233»0339

=" ___ Attomeys for Plaintiff
-F_;and the Class Mcml)ers

GATESTONE & CO. I'NTERNATIONAL
I`NC

B:r=/
Wa!a%; 1/’»"/%_, ve aetna

Harijot Singh Khalsa, Esq.
(VSB .No. ?3682)

hkhalsa('d)sessions. le al
Ssssrotvs, FlsHMAN, NATHA_N & leased L. L. C.

1545 H'otel C-ircle South, Suite 150
San Dieg`o, C_A 92108-3426
Telephone: (61_9) 296-2018
Fac'slmile: (61.9)296~2013

 

Attorneys for Defendant,
Galcstone & Co. Intemational Inc.

